Citation Nr: 0639260	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-26 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right radial nerve 
palsy, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which confirmed and continued a 30 percent rating for right 
radial nerve palsy.  

The veteran previously initiated an appeal from a May 2001 
rating decision which confirmed and continued a 30 percent 
rating for right radial nerve palsy but after a Statement of 
the Case (SOC) was issued in April 2003, he never perfected 
that appeal by filing a VA Form 9, Appeal to Board of 
Veterans' Appeals, or equivalent document.  

After the veteran testified at a January 2005 RO hearing, in 
September 2006 he withdrew his request in his July 2004 VA 
Form 9 for a hearing before the Board at the local RO.  


FINDINGS OF FACT

1.  The veteran is right handed and the service-connected 
right radial nerve palsy affects his dominant upper 
extremity.  

2.  The veteran does not have organic changes of the right 
upper extremity and the right radial nerve palsy is no more 
than moderate.  




CONCLUSION OF LAW

An evaluation in excess of 30 percent for right radial nerve 
palsy is not warranted.  38 U.S.C.A. § 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
Diagnostic Code 8514 (2006).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  But, VA is 
not required to provide a predecisional adjudication of what 
evidence is needed to grant a claim because "the duty to 
notify deals with evidence gathering, not analysis of already 
gathered evidence" nor is VA required to provide notice 
"upon receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

Duty to Notify

38 U.S.C.A. § 5103(a) requires that VA notify a claimant of 
the information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant is expected to provide.  VA must request any 
evidence in a claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the claimant was notified of the law and regulations 
governing the rating of his service-connected disorder in the 
June 2004 SOC and of the law and regulations governing 
effective dates in a letter of October 2006.  

PreAdjudication Notice Required

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a 
timing defect may be cured by compliance with proper remedial 
measures which are the issuance of a compliant VCAA notice 
followed by readjudication (by either a rating decision or a 
Statement of the Case (SOC) or Supplemental SOC (SSOC)), 
thereby providing a claimant a meaningful opportunity to 
participate in the claim processing.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006) (citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 492 (2006) and Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004)).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in March 2004.  
He was notified of the evidence needed to substantiate a 
claim for an increased rating.  He was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

Further, the RO cured the procedural defect because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claims as he had the 
opportunity to submit additional argument, which he did, and 
evidence, and to address the issues at an RO hearing and he 
cancelled his request for a travel Board hearing.  For these 
reasons, the veteran has not been prejudiced by timing of the 
38 C.F.R. § 3.159 notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has associated with the 
claim file the veteran's VA outpatient treatment (VAOPT) 
records and he has been afforded two VA rating examinations.  
There is no indication that he has sought or received 
treatment from any other clinical sources, including any 
private clinical source.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in 
Diagnostic Codes (DCs) in VA's Schedule for Rating 
Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Rating a service-connected disability 
requires that it be viewed historically, that reports be 
reconciled into a consistent picture to accurately reflect 
the elements of the disability and that the disability be 
described in terms of the person's function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. §§ 4.1, 4.2, 4.10.  A higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence the 
benefit of the doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.  

A note to 38 C.F.R. § 4.124a states that the term 
"incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  

Under 38 C.F.R. § 4.124a, DC 8514 moderate incomplete 
paralysis of the musculospiral (radial) nerve of the dominant 
upper extremity warrants a 30 percent rating; when there is 
severe incomplete paralysis a 50 percent rating is warranted.  
When there is complete paralysis a 70 percent rating is 
warranted.  Complete paralysis, under DC 8514, encompasses 
drop of the hand and fingers, wrist and fingers are 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; can not extend 
the hand at the wrist, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
is weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant. 
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  

Background

On VA examination in March 2004 it was reported that in 2002 
the veteran had had physiotherapy, including putting a splint 
on his lower arm and hand with extension devices to the 
fingers.  This gradually improved that hand to the point that 
he could use it.  He occasionally has recurrent pain on the 
ventral surface of the forearm and associated numbness of the 
hand.  When this happened he would drop objects and this 
occurred once or twice weekly.  He could still write with his 
right hand but more and more he was doing his usual 
activities with his left hand.  He was employed doing home 
remodeling.  He felt that the symptoms in his lower arm and 
hand were getting worse.  He took Tylenol four times daily.  

On physical examination the veteran's plantar flexion of the 
wrist was to 85 degrees, dorsiflexion was to 70 degrees, 
inversion was to 35 degrees, and eversion was to 30 degrees.  
All motions were thought to be within normal range for the 
veteran.  Sensation to pinprick and vibratory stimulation of 
the right lower arm and hand were normal.  Right hand grip 
was 40 percent less than on the left.  Range of motion of the 
fingers and examination of the fingers were normal.  The 
wrist and hand were normal on physical examination.  It was 
indicated that the symptoms of his arm and hand were getting 
worse.  

The diagnosis was right radial nerve palsy with resultant 
weakness of the right lower arm and hand, some interosseous 
muscle atrophy of the right hand, decrease in hand grip 
strength, intermittent episodes of dropping objects.  It was 
noted that the veteran did not use any assistive device and 
that the effect of the disability on his occupation was that, 
for the most part, he used his left hand.  When he was not 
having a recurrent spell, he used his right hand to a 
moderate degree.  The joint was not painful.  The right wrist 
and fingers were not painful on motion.  There was no 
additional limitation following repetitive use.  The 
additional limitation during flare-ups was that he got one to 
two times a week was and estimated additional loss of 30 
percent of range of motion.  The impression was that he had 
moderate right radial nerve palsy with subjective 
progression.  

At the January 2005 RO hearing the veteran testified that he 
was right handed.  He used his left hand more often because 
of problems with his right upper extremity.  He sometimes 
wore a right wrist cock-up splint, although he could not wear 
it at work managing a carpet store.  In that work he handled 
rolls of heavy carpets and padding but did not actually 
install carpeting any longer.  He was not currently receiving 
any specific treatment for his right hand by VA or any other 
clinical source.  He had arranged to see a VA neurosurgeon in 
the near future.  He sometimes had pain from the right elbow 
down, with numbness of his fingers, and his hand would 
sometimes close up after extensive use.  On these occasions, 
he had to let the nerve or muscle relax before he could use 
his hand once again.  He sometimes had similar problems after 
sleeping.  He also had a tingling sensation in all of his 
fingers.  His hands were about the same size.  His right arm 
had become worse.  He could no longer weld and could no 
longer hold objects steady for a prolonged time.  He could 
still write right-handed.  He had not had surgery on his 
right upper extremity.  

On VA examination in May 2005 the veteran complained of 
having pain in his right forearm 3 times weekly, lasting 
about 6 hours. Occasionally, his fingers became numb and also 
occasionally his right 5th finger felt cold.  He denied 
having any numbness in his hand.  His pain was described as 
being sharp.  He noted that his right upper extremity was his 
dominant extremity.  He occasionally had difficulty writing 
or doing other things with his right hand.  He could no 
longer perform welding for his livelihood.  He reported that 
his right arm was weaker than the left.  Occasionally, he 
used a right wrist cock-up splint which provided some relief.  
He denied having any right arm swelling but occasionally had 
swelling of his fingers.  

It was noted that a May 2002 EMG had not revealed any 
abnormalities in the veteran's upper extremities.  X-rays had 
revealed minimal narrowing at C6-7.  On physical examination 
his right arm was normal in appearance.  There was no muscle 
spasm.  All of his muscles were normal in appearance.  He had 
good strength and good sensation in the upper extremities 
with no diminution in the right upper extremity.  He had good 
pinprick sensation in the right arm and hand, compared to the 
left.  Deep tendon reflexes (DTRs) were 1+ and equal, 
bilaterally, in the upper extremities.  He had normal range 
of motion in the right wrist and right elbow, compared to the 
left.  He had good right hand grip strength.  No physical 
abnormalities were detected on physical examination.  The 
diagnosis was right radial nerve palsy in the military but 
normal physical findings on current examination.  

Analysis

As noted, 38 C.F.R. § 4.123 precludes the assignment of a 
rating greater than for moderate peripheral neuropathy of an 
upper extremity in the absence of organic changes.  Since the 
disability affects the right upper extremity, which is the 
veteran's dominant upper extremity, this means that for a 
rating in excess of 30 percent there must be organic changes.  

However, a review of the findings yielded by the 2004 and 
2005 VA examinations shows that the veteran does not have 
organic changes of the right upper extremity.  Each 
examination found no abnormality in appearance of the right 
upper extremity.  Although the 2004 examination found that 
right hand grip was diminished, the 2005 examination found 
that the veteran had both good strength and sensation in the 
upper extremities and DTRs were equal in both upper 
extremities.  Moreover, he has normal range of motion of all 
joints of the fingers and wrist of the right upper extremity.  

Although the 2004 examination yielded a diagnosis that 
included a notation of interosseous muscle atrophy of the 
right hand, this was not confirmed on the actual report of 
the physical examination which found that the veteran's wrist 
and hand were normal.  

So, the veteran's disability is characterized primarily by 
subjective complaints of weakness, pain, and altered 
sensation.  Moreover, even the 2004 VA examiner concluded 
that the veteran had only moderate right radial nerve palsy.  

Accordingly, the veteran does not meet the criteria for a 
disability rating in excess of 30 percent for right radial 
nerve palsy.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of it.  The disorder has 
not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned rating, or otherwise 
rendered impractical the application of the regular schedular 
standards.  

Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level 
that would require extra-schedular consideration since those 
provisions are reserved for very special cases of impairment 
that simply is not shown here.  

Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

A rating in excess of 30 percent for right radial nerve palsy 
is denied.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


